Case 1:17-cr-00101-LEK Document 981 Filed 04/27/20 Page 1 of 2               PageID #: 8493




                     UNITED STATES COURT OF APPEALS                                FILED
                                                                                   APR 27 2020
                             FOR THE NINTH CIRCUIT
                                                                            MOLLY C. DWYER, CLERK
                                                                                 U.S. COURT OF APPEALS
UNITED STATES OF AMERICA,                           No.    20-10019

                 Plaintiff-Appellee,                D.C. No. 1: 17-cr-00101-LEK-1
                                                    District of Hawaii,
  v.                                                Honolulu

ANTHONY TROY WILLIAMS,                              ORDER

                 Defendant-Appellant.


Before: MURGUIA, OWENS, and BENNETT, Circuit Judges.

       A review of the record and appellant's response to this court' s February 14,

2020, order to show cause demonstrates that the court lacks jurisdiction over this

appeal because the district court' s January 6, 2020, order denying appellant's

motion for access to an unmonitored telephone or a telephone provided by standby

counsel, is not a final judgment or otherwise appealable order. See 28 U .S.C. §

1291; Midland Asphalt Corp. v. United States, 489 U.S. 794, 798 (1989) (finality

requirement in criminal cases generally "prohibits appellate review until after

conviction and imposition of sentence"). To the extent appellant's "Emergency

Expedited Writ for the Court to Exercise its Supervisory Power" (Docket Entry

No. 7) is intended as a petition for a writ of mandamus, rather than a response to

the court's order to show cause, it is denied because appellant has not shown that




             Case: 20-10019, 04/27/2020, ID: 1167250 1, DktEntry: 8, Page 1of2
Case 1:17-cr-00101-LEK Document 981 Filed 04/27/20 Page 2 of 2              PageID #: 8494




he "has no other adequate means, such as a direct appeal, to attain the relief he ...

desires." Bauman v. U.S. Dist. Court, 557 F.2d 650, 654 (9th Cir. 1977).

      DISMISSED.




                                            2                                     20-10019

            Case: 20-10019, 04/27/2020, ID: 1167250 1, DktEntry: 8, Page 2of2
